The correctness of one statement, which is wholly immaterial, contained in our original opinion is challenged. Appellant was not accompanied by a garage man and a boy, but by one J.A. McCanley. The fact that appellant insists in his motion for rehearing, as well as in oral argument, that the evidence is insufficient, has caused us to again examine the facts closely. Appellant's defense was that he had no knowledge of the presence of any whisky in his car when he started on the unfortunate journey that culminated in his arrest. This issue was submitted to the jury in a special charge prepared by his attorney. The issue was settled against appellant by the only tribunal authorized to determine questions of fact. We *Page 255 
would be unwarranted in saying the jury was without evidence upon which to base their finding.
Our duty clearly calls for the overruling of the motion for rehearing.
Overruled.